ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Palisi on 7/28/2021.
The application has been amended as follows: 
	In Claim 17, Line 13:   Delete [[the shunt]] assembly, replace with “a shunt assembly”
	In Claim 29, Line 1:   Delete [[claim 1]], replace with “claim 17”

ALLOWED CLAIMS
	Claims 17-29 are allowed.

REASONS FOR ALLOWANCE
The instant claims are drawn to a device for detecting a malfunction of a cerebrospinal fluid valve/catheter assembly.  The device includes a chamber, a laminar channel opening into the chamber on both sides for ensuring circulation of a shunted fluid through the chamber, a pressure sensor for measuring pressure in the chamber, a flexible membrane that separates the sensor from the chamber, and a control system that is capable of exchanging ambulatory measurements from the sensor to an external 
The closest prior art is Lutz et al. (US 2016/0331949), which teaches an assembly for measuring pressure in a cerebrospinal fluid drainage shunt, wherein a membrane separates a pressure sensor from a fluid chamber such that the sensor is capable of measuring intracranial pressure of a patient (see at least Abstract and Figure 7).  Lutz, however, does not teach or suggest that the sensor is added onto the flexible membrane with which it is in contact and that the membrane covers the totality of the walls of the chamber.  This configuration allows the instant invention to form a perfect seal and prevent particles from being caught during the flow of CSF fluid in the chamber (as per paragraph [0081] of the instant application’s PGPub).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP R WIEST/           Primary Examiner, Art Unit 3781